Hiscock, J.
The following facts are undisputed: The defendant took out and at the time of the occurrences hereinafter men*639tioned held a liquor tax certificate which authorized him to traffic “ in liquors in quantities less than five wine gallons, no part of which shall he drunk on the premises where sold or in any outbuilding, yard or booth or garden appertaining thereto or connected therewith.” His premises consisted of a two and one-half-story frame building situate adjacent to the towpath of the canal. The upper story projected beyond the lower one, thus roofing and inclosing a piazza upon the front which adjoined and led to the lower one. In .this lower one was defendant’s store and place of business wherein he had a bar. This piazza was sometimes used by state authorities or others as a place of temporary deposit of tools or goods, but it was the usual if not the only means of approach to defendant’s place of business. Upon one or more of the occasions in question agents of the excise department stepped up to defendant’s bar and asked for and received glasses of whiskey, which they were told to, and did step out upon the piazza and drink, then returning to the bar and paying therefor. This course of business had, it is stated in defendant’s brief, been commonly pursued by him for two years.
In addition to these facts it is claimed by defendant that this piazza was in whole or part upon state land, and by the petitioner that some of the liquor was drunk at the bar and not upon the piazza. I propose to consider the case upon the latter point, however, in the aspect most favorable to the defendant.
He urges that the piazza was not part of his premises and was not any “ outbuilding, yard, booth or garden appertaining thereto or connected therewith.” This contention, however, seems to call for altogether too narrow a construction of the statute. No reasoning can make it much plainer than the mere statement of the facts does, that this piazza was connected with, and used as, and was a part of defendant’s premises. If it was upon the state land removal thereof could perhaps be enforced, but until that was done, and certainly as against everybody except the state, proceeding in a lawful manner it was within the possession of and under the control of defendant. The fact that by Ms license, and without compensation, others were occasionally permitted to use it was not sufficient to destroy this proprietorship.
The prayer of the petition is, therefore, granted, with costs.
Petition granted, with costs.